EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 21, in the second line, replace “at least at least” with “at least”.
In claim 24, in the second line, replace “at least at least” with “at least”.
In claim 27, in the second line, replace “at least at least” with “at least”.
REASONS FOR ALLOWANCE
Claims 20-34 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 20, a poly(methacrylic acid), having a weight average molecular weight of at least 400,000 Daltons, a polydispersity index of from about 2.0 to about 3.0, and a substituted-alkylthio group of -S-R at an end terminal, wherein R is a linear or branched C2-C10-alkyl group including one or two functional groups selected from the group consisting of -OH, -COOH, -NH2, -NHCH3, -NHC2H5.
Claims 21-34 depend from claim 20 and therefore contain the limitations of claim 20.

The present claims are allowable over the closest prior art, namely Franklin (US 3,932,560), Yamashita (US 6,087,418), Tomita (US 2003/0149206), Shorbu (US 2004/0110861), Suetterlin (US 4,839,417), and Pelet, Macromolecules 2009, 42, 1494-1499.
Franklin teaches high molecular weight acidic polymers (abstract) including a polymethacrylic acid having a molecular weight of 700,000 (col. 8, ln. 45-55). Franklin fails to teach the polydispersity which is not necessarily present. Additionally, Franklin fails to teach the claimed endgroup.
Yamashita teaches a polymer having a Mw of 5,000-500,000 (col. 14, ln. 53-64) where the polymers are formed using chain transfer agents such as mercaptoethanol and thioglycolic acid (col. 14, ln. 1-14) and may be derived from methacrylic acid (col. 5, ln. 47-59). Yamashita fails to teach the polydispersity which is not necessarily present. Therefore, a rejection presenting an inherency position over Yamashita is improper.
Tomita teaches (meth)acrylic acid polymers having a molecular weight in the range of 5,000 to 10,000,000 (¶ 213) and use a thiol chain transfer agent such as mercaptoethanol (¶ 51). Tomita fails to teach the polydispersity which is not necessarily present. Therefore, a rejection presenting an inherency position over Tomita is improper.
Shorbu teaches (meth)acrylic acid polymers (abstract) using chain transfer agents such as thioglycolic acid and mercaptoethanol (¶ 54). Shorbu fails to teach the claimed molecular weight or polydispersity.
Suetterlin teaches forming polymers containing methacrylic acid using chain transfer agents such as mercaptoethanol and having a polydispersity ranging from 0.61-2.39 (col. 1-2). Suetterlin teaches the weight average molecular weight is from 10,000 to 100,000 (col. 4) which falls outside the claimed range.
Pelet teaches high molecular weight poly(methacrylic acid) with narrow polydispersity (abstract). Pelet teaches molecular weights ranging from 1670 to 110,000 and a PDI of 1.02 to 1.11 (pg. 1495). Pelet teaches examples which have a PDI of 1.98 but has a Mn of 8,600 (Table 1) giving a Mw of 17,028. As the molecular weight increases, the PDI decreases (Table 1). Pelet falls outside the scope of the instant claims because Pelet fails to teach a PDI having the claimed molecular weight. Additionally, Pelet fails to teach the claimed endgroup.
Because the polymethacrylic acid of claim 20 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764